189 F.2d 856
51-1 USTC  P 9330
WESTER,v.COMMISSIONER OF INTERNAL REVENUE.
No. 13339.
United States Court of Appeals, Fifth Circuit.
June 1, 1951.

Louis Kurz, Jacksonville, Fla., for petitioner.
Melva M. Graney, Spl. Asst. to Atty. Gen., Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Spl. Asst. to Atty. Gen., Ellis N. Slack, Spl. Asst. to Atty. Gen., Charles Oliphant, Ch. Cnsl., Bur.  Int. Rev., John M. Morawski, Spl. Atty. Bur.  Int. Rev., Fred E. Youngman, Spl. Asst. to Atty. Gen., Washington, D.C., for respondent.
Before HUTCHESON, Chief Judge, and SIBLEY and STRUM, Circuit Judges.
PER CURIAM.


1
Another family partnership case involving the taxpayer, his wife, and his son, this one presents the single question whether the tax court erred in its holding that no valid partnership for tax purposes existed between them, and that the income in issue was taxable in its entirety to the taxpayer.


2
The tax court, after stating and finding the facts, which are not in dispute, concluded as follows: 'From a full consideration of all the circumstances of the record, we cannot believe that the petitioner, his wife and son, in good faith and acting with a business purpose, really and truly intended to join together as partners in the conduct of any enterprise.'


3
It will serve no useful purpose for us to set the facts out.  It is sufficient to say: that we find the conclusion well supported by the evidence; that, indeed, we are in complete agreement with it.  U.S. v. Atkins, 5 Cir., 189 F.2d 414; Batman, et ux. v. Commissioner of Internal Revenue, 5 Cir., 189 F.2d 107.


4
Affirmed.